--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDED AND RESTATED EXCHANGE AGREEMENT




This SECOND AMENDED AND RESTATED EXCHANGE AGREEMENT (this “Agreement”), dated
August 18, 2010 (the “Effective Date”) amends, restates and supersedes in its
entirety that certain amended and restated exchange agreement dated June 18,
2010 (the “Amended Agreement”), which amended, restated and superseded in its
entirety that certain exchange agreement dated February 9, 2010 (the “Original
Agreement”).  This Agreement is entered into by and among North American
Bio-Energies, LLC, a limited liability company organized and existing under the
laws of North Carolina (“NABE”), Incoming, Inc., a Nevada corporation
(“Incoming” or the “Company”), and the limited liability company members of NABE
set forth in Exhibit A to this Agreement (collectively, the “NABE Members”)
(Incoming, NABE and each of the NABE Members, each, a “Party” and collectively,
the “Parties”).


WHEREAS, the NABE Members collectively own 100% of the limited liability company
membership interests in NABE (the “NABE Interests”);


WHEREAS, the Parties consider it in their best interests for the NABE members to
exchange the NABE Interests (defined below) for Two Million Nine Hundred Seventy
Thousand (2,970,000) shares of common stock (“Common Stock”) of Incoming, par
value $ 0.001 per share (the “Incoming Shares”);


WHEREAS, it is the intention of the Parties that: (i) Incoming shall acquire
100% of the NABE Interests in exchange for the Incoming Shares set forth herein;
(ii) said exchange shall qualify as a transaction in securities exempt from
registration or qualification under Regulation D of  the Securities Act of 1933,
as amended (the “Securities Act”); and


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, and for other good and valuable consideration, the
sum and sufficiency of which are hereby acknowledged, the Parties hereto hereby
agree as follows:




SECTION 1
EXCHANGE OF NABE INTERESTS FOR COMMON STOCK


Section 1.1  Exchange of NABE Interests for Incoming Shares.


On the Closing Date (as hereinafter defined) and subject to the terms and
conditions set forth in this Agreement, NABE Members shall irrevocably and
unconditionally sell, assign, transfer, convey and deliver the NABE Interests
(representing 100% of the issued and outstanding NABE Interests) pursuant to an
assignment (the “Assignment”) in substantially the form of Exhibit B attached
hereto, to Incoming, and Incoming shall accept the NABE Interests from the NABE
Members in exchange for the issuance to the NABE Members of the Incoming
Shares.  The Incoming Shares shall consist of shares of Class A Common Stock, as
well as newly designated Class B Common Stock (as defined in Section 4.5
herein), as allocated and set forth opposite the names of each of the NABE
Members in Exhibit A hereto.  


Section 1.2   Capitalization.


On the Closing Date, immediately before the transactions to be consummated
pursuant to this Agreement, Incoming shall have authorized 75,000,000 shares of
Common Stock, par value $ 0.001 per share, of which 17,234,000 shares shall be
issued and outstanding, all of which are duly authorized, validly issued and
fully paid.  Incoming has granted options to purchase 2,000,000 shares of Common
Stock issued at $.50 per share (collectively, the “Options”) to officers,
directors, employees and consultants of Incoming and/or the National Association
of Professional Minorities, LLC (“NAPM”).

 
 

--------------------------------------------------------------------------------

 

Section 1.3   Closing.


 
(a)
The closing of the transactions contemplated by this Agreement (“Closing”) shall
take place at 10:00 a.m. E.S.T. on August 20, 2010 or such other date as
determined by the Parties (the “Closing Date”) at a place mutually agreed upon
by the Parties. At the Closing, NABE Members shall deliver to Incoming the
Assignment.  In full consideration and exchange for the NABE Interests, Incoming
shall issue and exchange with NABE Members the Incoming Shares.



 
(b)
On or before the Closing Date, NABE will deliver to Incoming financial
statements of NABE (the “NABE Financial Statements”) which Financial Statements
shall be reviewed by a Public Company Accounting Oversight Board (“PCAOB”)
member firm.  The NABE Financial Statements shall cover all necessary periods
and be approved by said PCAOB member firm for filing by Incoming with the United
States Securities and Exchange Commission (“SEC”) in a report on Form 8-K, 10-Q,
10-K, or such other forms as Incoming deems necessary and advisable, and shall
be accompanied by an unqualified opinion of the PCAOB member firm for all
required periods.



 
(c)
Upon confirmation of acceptance, and clearance of any comments made, by the SEC
in respect of the Current Report on Form 8-K (including all Exhibits thereto)
disclosing the transaction contemplated herein, ownership of the Incoming Shares
shall vest in the NABE members, and ownership of the NABE Interests shall vest
in Incoming effective as of the Closing Date.  In the event that the Financial
Statements have not been completed and approved by the PCAOB member accounting
firm for filing on the Current Report on Form 8-K on or before the Closing Date,
Incoming may, in its sole discretion, extend the Closing Date to such time as
reviewed Financial Statements become available, or terminate this Agreement
pursuant to Section 5.1 herein.



 
(d)
Upon Closing, Incoming shall take possession and control of all NABE operations,
accounts, properties (including without limitation all real estate holdings,
intellectual property, and all other property of any nature), and all other
assets of NABE,  including but not limited to the assets set forth in Exhibit C
to this Agreement.



Section 1.4  Tax Treatment.
 
Each of NABE and the NABE Members has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this Agreement and
the transactions contemplated herein.  With respect to such matters, each of
NABE and the NABE Members relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral.  Each of NABE and the NABE Members understands that it (and not the
Company) shall be responsible for its own tax liability that may arise as a
result of this Agreement or the transactions contemplated herein.




SECTION 2
REPRESENTATIONS AND WARRANTIES OF INCOMING


Except as otherwise provided in this Section 2, Incoming hereby represents,
warrants and agrees as follows:


Section 2.1  Corporate Organization.


 
(a)
Incoming is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business and is duly qualified
to do business in good standing in each jurisdiction in which the nature of the
business conducted by Incoming or the ownership or leasing of its properties
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of Incoming (an "Incoming Material Adverse Effect").


 
2

--------------------------------------------------------------------------------

 

 
(b)
Copies of the Articles of Incorporation and By-laws of Incoming, with all
amendments thereto as of the date hereof, have been furnished to NABE and the
NABE Members, and such copies are accurate and complete in all material respects
as of the date hereof. To the knowledge of Incoming, since October 1, 2009, the
minute books of Incoming are current as required by law, contain the minutes of
all meetings of the Board of Directors and stockholders of Incoming from October
1, 2009 to the date of this Agreement, and adequately reflect all material
actions taken by the Board of Directors and stockholders of Incoming.



Section 2.2  Validity of Incoming Shares.


All of the Incoming Shares will be validly authorized and issued, fully paid and
non-assessable issued in compliance with all applicable federal and state
securities laws, and the Incoming Shares will be free of liens or encumbrances,
provided, however, that the Incoming Shares will be subject to restrictions on
transfer under state and/or federal securities laws.  With the exception of the
Options, there are no outstanding options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of Incoming.


Section 2.3  Subsidiaries.


Other than with respect to NAPM, Incoming does not have any subsidiaries.


Section 2.4  Corporate Power; Authorization and Validity of Agreements.


Incoming will at the Closing Date have all requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and upon the
execution and delivery by NABE and the NABE Members and the performance of their
obligations hereunder, will constitute, a legal, valid and binding obligation of
Incoming.  The execution and delivery of this Agreement by Incoming and the
consummation by Incoming of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of Incoming, and no other corporate
proceedings on the part of Incoming are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.


Section 2.5  No Conflict or Violation.


The execution, delivery and performance of this Agreement by Incoming do not and
will not (i) violate or conflict with any provision of its Articles of
Incorporation or By-laws, (ii) violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority,
(iii) violate or result in a breach of or constitute (with due notice or lapse
of time or both) a default under, or give to any other entity any right of
termination, amendment, acceleration or cancellation of, any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Incoming is a Party or by which it is bound or to which
any of its respective properties or assets is subject, (iv) result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of Incoming, or (v) result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises or permits to which Incoming is bound.


Section 2.6  Consents and Approvals.


No consent, waiver, authorization or approval of any governmental or regulatory
authority, domestic or foreign, or of any other person, firm or corporation, is
required in connection with the execution and delivery of this Agreement by
Incoming or the performance by Incoming of its obligations hereunder.


Section 2.7  Absence of Certain Changes or Events.


 
(a)
As of the date of this Agreement, Incoming does not know or have reason to know
of any event, condition, circumstance or prospective development which threatens
or may threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income or financial condition of Incoming.


 
3

--------------------------------------------------------------------------------

 



 
(b)
There has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of Incoming.



Section 2.8  Financial Statements.


The audited balance sheet of Incoming and related statements of operations, cash
flow and shareholders' equity (“Incoming Financial Statements”) fairly present
in all material respects the financial position of Incoming as of the respective
dates thereof.  All notes and statements contained within the Incoming Financial
Statements fairly present in all material respects the results of operations,
changes in shareholders' equity and cash flows of Incoming for the respective
periods or as of the respective dates set forth therein, all in conformity with
generally accepted accounting principles consistently applied during the periods
involved, except as otherwise noted therein.  


Section 2.9  Absence of Changes; No Undisclosed Liabilities.


Except as disclosed in any Form 10-K, Form 10-Q, or Form 8-K, Incoming has not
incurred any liability material to Incoming on a consolidated basis, except in
the ordinary course of its business, consistent with past practices; suffered a
change, or any event involving a prospective change, in the business, assets,
financial condition, or results of operations of Incoming which has had, or is
reasonably likely to have, individually or in the aggregate, an Incoming
Material Adverse Effect, (other than as a result of changes or proposed changes
in federal or state regulations of general applicability or interpretations
thereof, changes in generally accepted accounting principles, and changes that
could, under the circumstances, reasonably have been anticipated in light of
disclosures made in writing by Incoming to NABE pursuant hereto); or conducted
its business and operations other than in the ordinary course of business and
consistent with past practices. Incoming has no liability except for (a)
liabilities set forth on the face of the most recent balance sheet included in
the Incoming Financial Statements, and (b) liabilities which have arisen after
the date of such balance sheet in the ordinary course of business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, tort, infringement, or violation of law). Incoming is
not aware of any basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand against it giving
rise to any liability which individually or in the aggregate is reasonably
likely to have a Incoming Material Adverse Effect.


Section 2.10  Litigation.


There is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, threatened against the Company or any subsidiary that may
affect the validity of this Agreement or the right of Incoming to enter into
this Agreement or to consummate the transactions contemplated hereby.


Section 2.11  Securities Laws.


Except with respect to the failure to file the Late Form 8-K, to Incoming’s
knowledge, since October 1, 2009, Incoming has complied in all material respects
with all federal and state securities laws, rules and regulations applicable to
Incoming.  As of the date of this Agreement, there are no stop orders in effect
with respect to any of the Company’s securities.  “Late Form 8-K” means that
certain Current Report on Form 8-K required to be filed under (i) Item 1.01 on
April 18, 2010, November 10, 2009 and October 1, 2009 related to the loan
agreements made with City Capital Corporation, Resilient Innovations, LLC and
Ephren Taylor II; (ii) Item 1.01 on June 22, 2010 related to the Amended
Agreement entered into with NABE and the NABE Members; and (iii) Item 5.02 on
July 27, 2010, related to the appointment of Mr. AbiJaoudi as Chief Operating
Officer and a Director.


Section 2.12 Tax.


To the best of Incoming’s knowledge, no taxes are due.

 
4

--------------------------------------------------------------------------------

 

Section 2.13  Survival.


Each of the representations and warranties set forth in this Article II shall be
deemed represented and made by Incoming at the Closing as if made at such time
and shall survive the Closing Date for a period terminating on the second
anniversary of the date of this Agreement.


Section 2.14  Employees.    


Incoming has no employee benefit plan, program or arrangement, or employment, or
severance agreements.  Except with respect to the New Management Salaries,
Incoming’s current officers and directors serve without compensation.  Incoming
has no bonus, pension, profit-sharing or other plans or commitments with respect
to any of its officers, directors, agents, or any other individuals or
entities.  “New Management Salaries” means the following: (i) Mr. AbiJaoudi
receives an annual salary as Chief Operating Officer in an amount equal to
$72,000; and (ii) Ms. Victoria receives an annual salary as Executive Vice
President in an amount equal to $54,000.




SECTION 3
REPRESENTATIONS AND WARRANTIES OF NABE AND NABE MEMBERS


Section 3.1  NABE represents, warrants and agrees as follows:


Section 3.1.1  Organization.


NABE is a limited liability company, duly organized, validly existing and in
good standing under the laws of the State of North Carolina, USA, and has all
requisite  power and authority to own its properties and assets and to conduct
its business as now conducted and is duly qualified to do business, is in good
standing in each jurisdiction wherein the nature of the business conducted by
NABE or the ownership or leasing of its properties makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a material adverse effect on the business,
operations, properties, assets, condition or results of operation of NABE (a
“NABE Material Adverse Effect”).  Copies of the Operating Agreement of NABE with
all amendments thereto to as of the date hereof, have been furnished to
Incoming, and such copies are accurate and complete as of the date hereof. The
books of NABE are current and adequately reflect all material actions taken by
the NABE Members.


Section 3.1.2  Authorization and Validity of Agreements.


NABE has all limited liability company power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by NABE and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary limited liability company action and
no other proceedings on the part of NABE are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. The NABE
Members have approved this Agreement on behalf of NABE and no other approvals
are required to consummate the transactions contemplated hereby. NABE Members
are competent to execute this Agreement, and have the power to execute and
perform this Agreement. No other proceedings on the part of NABE or NABE Members
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.


Section 3.1.3  No Conflict or Violation.


The execution, delivery and performance of this Agreement by NABE or NABE
Members does not and will not violate or conflict with any provision of the
constituent documents of NABE, and does not and will not violate any provision
of law, or any order, judgment or decree of any court or other governmental or
regulatory authority, nor violate, result in a breach of or constitute (with due
notice or lapse of time or both) a default under or give to any other entity any
right of termination, amendment, acceleration or cancellation of any contract,
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which NABE or NABE Members is a Party or by which it
is bound or to which any of its respective properties or assets is subject, nor
result in the creation or imposition of any lien, charge or encumbrance of any
kind whatsoever upon any of the properties or

 
5

--------------------------------------------------------------------------------

 

assets of NABE or NABE Members, nor result in the cancellation, modification,
revocation or suspension of any of the licenses, franchises, permits to which
NABE or NABE Members is bound.


Section 3.1.4  NABE Interests.


Such NABE Member is the record and beneficial owner of all of the outstanding
NABE Interests set forth next to his name on Exhibit A attached hereto.  Such
NABE Member holds good and indefeasible title to, and rightful possession of the
NABE Interests, free and clear of any restrictions on transfer (other than any
restrictions under applicable federal and state securities laws), taxes,
encumbrances, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands.  Such NABE Member is not a party to any option,
warrant, purchase right, or other contract or commitment that could require him
to sell, transfer, or otherwise dispose of all or any portion of the NABE
Interests (other than this Agreement).  Such NABE Member is not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of the NABE Interests.  


Section 3.2  Each of the NABE Members jointly and severally represents, warrants
and agrees as follows:


Section 3.2.1  Investment Representations.


The Incoming Shares will be acquired hereunder solely for the account of the
NABE Members, for investment, and not with a view to the resale or distribution
thereof. NABE Members understand and are able to bear any economic risks
associated with such investment in the Incoming Shares. NABE Members have had
full access to all the information such members consider necessary or
appropriate to make informed investment decisions with respect to the Incoming
Shares to be acquired under this Agreement. NABE Members further have had an
opportunity to ask questions and receive answers from Incoming’s directors
regarding Incoming and to obtain additional information (to the extent
Incoming’s directors possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such shareholder or to which such shareholder had access. NABE Members are at
the time of the offer and execution of this Agreement, either domiciled and
resident outside the United States (a “Foreign Shareholder”) and or are each an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act).


Section 3.2.2  Brokers’ Fees.


Such NABE Member has no liability to pay any fees or commissions or other
consideration to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


Section 3.2.3  Disclosure.


This Agreement, the exhibits hereto and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of NABE or the
NABE Members in connection with the transactions contemplated by this Agreement,
when taken together, do not contain any untrue statement of a material fact or
omit any material fact necessary in order to make the statements contained
herein and/or therein not misleading.


Section 3.3  Survival.


Each of the representations and warranties set forth in this Article III shall
be deemed represented and made by NABE and the NABE Members at the Closing as if
made at such time and shall survive the Closing for a period terminating on the
second anniversary of the date of this Agreement.




SECTION 4
COVENANTS


Section 4.1  Certain Changes and Conduct of Business.


From and after the date of this Agreement and until the Closing Date, Incoming
shall conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or

 
6

--------------------------------------------------------------------------------

 

covenants of Incoming, and without the prior written consent of NABE will not,
except as required or permitted pursuant to the terms hereof:


 
i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;



 
ii.
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;



 
iii.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, or issue any securities convertible or
exchangeable for debt or equity securities of Incoming;



 
iv.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;



 
v.
 make or commit to make any material capital expenditures;



 
vi.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;



 
vii.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
respects;



Section 4.2  Access to Properties and Records.


Incoming shall afford to NABE's (and each of the NABE Members’) accountants,
counsel and authorized representatives full access during normal business hours
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement) to all of Incoming’s books, contracts, commitments and records
and, during such period, shall furnish promptly to the requesting Party all
other information concerning Incoming's business as the requesting Party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any Party.


Section 4.3  Consents and Approvals.


The Parties shall use their reasonable commercial efforts to obtain all
necessary consents, waivers, authorizations and approvals of all governmental
and regulatory authorities, domestic and foreign, and of all other persons,
firms or corporations required in connection with the execution, delivery and
performance by them of this Agreement.


Section 4.4  Public Announcement.


Unless otherwise required by applicable law, the Parties hereto shall consult
with each other before issuing any press release or otherwise making any public
statements with respect to this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation.


Section 4.5  Class B Common Stock.


Incoming covenants and agrees to designate and issue a class of its Common Stock
referred to herein as “Class B Common Stock.”  The holders of Class B Common
Stock shall be entitled to two (2) votes for every share held of record and,
together with the Class A Common Stock, all voting as a single class, shall
possess the requisite voting power for the election of directors and for all
other purposes.  

 
7

--------------------------------------------------------------------------------

 

SECTION 5
TERMINATION AND ABANDONMENT


Section 5.1  Methods of Termination. This Agreement may be terminated at any
time before the Closing:


 
(a)
By the mutual written consent of NABE, NABE Members, and Incoming;



 
(b)
By Incoming, upon a material breach of, or change in any representation,
warranty, covenant or agreement on the part of NABE or NABE Members set forth in
this Agreement prior to the Closing Date.  



 
(c)
By NABE, upon a material breach of, or change in any representation, warranty,
covenant or agreement on the part of Incoming set forth in this Agreement prior
to the Closing Date.



 
(d)
By Incoming in the event that the review of the NABE Financial Statements
pursuant to Section 1.3(b) of this Agreement have not been completed and
approved by the PCAOB member accounting firm for filing on Current Report on
Form 8-K on or before the Closing Date.  



 
(e)
By either NABE or Incoming if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
Parties hereto shall use their commercially reasonable efforts to lift), which
permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.



Section 5.2  Procedure Upon Termination.


In the event of termination of this Agreement by NABE or Incoming pursuant to
Section 5.1, written notice thereof shall forthwith be given to the other
Parties, this Agreement shall terminate. If this Agreement is terminated as
provided herein, no Party to this Agreement shall have any liability or further
obligation to any other Party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article V shall relieve any Party
of liability for a breach of any provision of this Agreement occurring before
such termination.  Upon termination of this Agreement, the Incoming Shares shall
be returned to Incoming, and the NABE Interests shall be returned to the NABE
Members.  


SECTION 6
INDEMNIFICATION


Section 6.1  Indemnification.


Each of the Parties agrees to indemnify and hold such other party, its
affiliates, and their respective directors, officers, employees, agents,
representatives and assigns (collectively, “Affiliates”) harmless from and
against all losses incurred by any Party or its Affiliates, resulting from or
relating to any breach or inaccuracy of any representation or warranty contained
herein or any breach or nonfullfillment of any covenant contained herein.


SECTION 7
MISCELLANEOUS PROVISIONS




Section 7.1  Survival of Provisions.


No indemnification shall be payable pursuant to Section 6.1 after the applicable
survival period set forth in Sections 2.13 and 3.3, except with respect to
claims made prior to the termination of the applicable survival periods thereof,
but not then resolved.

 
8

--------------------------------------------------------------------------------

 

Section 7.2  Successors and Assigns.


This Agreement shall inure to the benefit of, and be binding upon, the Parties
hereto and their respective successors and assigns; provided, however, that no
Party shall assign or delegate any of the obligations created under this
Agreement without the prior written consent of the other Parties.


Section 7.3  Fees and Expenses.


Except as otherwise expressly provided in this Agreement, all legal and other
fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees,
costs or expenses.


Section 7.4  Notices.


All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been given or made if in writing and
delivered personally or sent by registered or certified mail (postage prepaid,
return receipt requested) to the Parties, at the addresses provided hereunder,
or to such other persons or at such other addresses as shall be furnished by any
Party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 7.4 are concerned unless notice of such change shall have been given to
such other Party hereto as provided in this Section 7.4:


If to Incoming, to:


Incoming, Inc.
244 5th Avenue, Suite V235
New York, NY 10001
Attn.: Ephren Taylor II, CEO


Tel. No.: (917) 210-1074
Fax No.: (917) 210-1074


If to NABE, to:


North American Bio-Energies, LLC
815-D Virginia Street, SW
Lenoir, NC 28645


If to the NABE Members, to:


R. Samuel Bell, Jr.
500 Northwoods Blvd
Fountain Inn, SC 29644




Section 7.5  Entire Agreement.


This Agreement, together with the exhibits hereto, represents the entire
agreement and understanding of the Parties with reference to the transactions
set forth herein and no representations or warranties have been made in
connection with this Agreement other than those expressly set forth herein or in
the exhibits, certificates and other documents delivered in accordance herewith.
This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements among the Parties relating to the
subject matter of this Agreement and all prior drafts of this Agreement
(including, without limitation, the Original Agreement and Amended Agreement).
No prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 
9

--------------------------------------------------------------------------------

 

Section 7.6  Severability.


This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the Parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
so as to be valid and enforceable.


Section 7.7  Titles and Headings.


The Article and Section headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.


Section 7.8  Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed one and the same agreement. In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


Section 7.9  Independent Counsel.


Each of NABE and its NABE Member severally acknowledge that each has been
advised that each should seek, and has had the opportunity to seek, counsel to
review this Agreement (including all exhibits and schedules hereto) and to
obtain the advice of such counsel relating thereto.


Section 7.10  Convenience of Forum; Consent to Jurisdiction.


The Parties to this Agreement, acting for themselves and for their respective
successors and assigns, without regard to domicile, citizenship or residence,
hereby expressly and irrevocably elect as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent and subject themselves to the jurisdiction of the courts of the
State of New York located in County of New York, and/or the United States
District Court for the Southern District of New York, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any Party to this Agreement by personal service at any
place where it may be found or giving notice to such Party as provided in
Section 7.4 of this Agreement.


Section 7.11  Governing Law.


This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of New York without giving effect to the choice of
law provisions thereof.


Section 7.12  Amendments and Waivers.


No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the Parties hereto. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this EXCHANGE AGREEMENT as
of the date first above written.
 

                        North American Bio-Energies, LLC                        
        By:   
/s/  Randy Keith Dellinger
   
 
   
Name:  Randy Keith Dellinger
   
 
   
Title:  Manager 
   
 
 

 
 

          “NABE Members”                            
/s/  Randy Keith Dellinger
       
Randy Keith Dellinger
   
 
 
 
   
 
 

 

         
/s/ R. Samuel Bell, Jr.
       
R. Samuel Bell, Jr.
   
 
 
 
   
 
 

 

                        Incoming, Inc.                                 By:   
/s/  Ephren Taylor II
   
 
   
Name:  Ephren Taylor II
   
 
   
Title:  Chief Executive Officer 
   
 
 

 

 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
NABE Member
NABE % Held/Transferred to Incoming
Incoming Shares Issued to NABE Member
Share Type
Randy Keith Dellinger
33.34%
990,000
Class A Common Stock
R. Samuel Bell, Jr.
66.66%
1,980,000
Class B Common Stock
TOTAL:
100%
2,970,000
         



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
 
ASSIGNMENT OF MEMBERSHIP INTERESTS
 
FOR VALUE RECEIVED, each of the undersigned (the “Assignor”) hereby irrevocably,
unconditionally and severally assigns to Incoming, Inc. (the “Assignee”), all of
his limited liability company membership interests (the “Membership Interests”)
(for an aggregate of 100% of the Membership Interests) in North American
Bio-Energies, LLC, a North Carolina limited liability company (the
“Company”).  Effective as of the date herein, the Assignee shall have the
irrevocable and unconditional right to receive from the Company the share of
profits that each Assignor would otherwise have been entitled to receive with
respect to the Membership Interests being assigned hereunder.  The Assignee
assumes all the rights, powers and duties of each Assignor pursuant to the terms
and conditions of the Company’s operating agreement dated October 25, 2006, as
such may be amended, restated, supplemented or modified from time to time (the
“Operating Agreement”) and agrees to be irrevocably and unconditionally bound by
the terms and conditions set forth therein with respect to the assigned
Membership Interests.


IN WITNESS WHEREOF, the Assignor has signed and sealed this assignment dated as
of August [__], 2010.
 
 

   
ASSIGNORS:
               
R. Samuel Bell, Jr.
                     
Randy Keith Dellinger

 


ACCEPTANCE


The undersigned hereby accepts the foregoing assignment and agrees to be
irrevocably and unconditionally bound by the terms and conditions of the
aforementioned Operating Agreement with respect to the assigned Membership
Interest.
 
 

   
ASSIGNEE:
         
INCOMING, INC.
   
 
          By:       Name:  Ephren Taylor II    
Title:   Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
NABE ASSETS
 
 
Plant and facilities located at:
 
815-D Virginia Street, SW
Lenoir, NC 28645




 


 

   
June 30, 2010
   
December 31, 2009
 
Current Assets
           
Cash
  $ 3,655     $ 12,447  
Accounts Receivable, net
    51,470       66,351  
Inventory
    64,399       79,021  
Tax credit
    164,190       164,190  
Total current assets
  $ 283,714       322,009                    
Property, plant and equipment, net
    200,821       224,231  
Construction in progress
    290,868       285,458                    
Total Assets
  $ 775,403     $ 831,698  



 